DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 5/20/21. Claims 1, 4 – 9, 12 – 15, 19 – 20, 22 and 25 - 27 have been amended. Claims 2 and 9 – 31 are withdrawn due to a restriction requirement. Claims 1 – 31 are now pending. 
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 5/20/21.

Terminal Disclaimer
	The Terminal Disclaimers have been approved and entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan Cross on 5/24/21.

The application has been amended as follows: 
Rejoin claims 2 and 9 – 21.
Cancel claims 22 - 31 without prejudice.


REASONS FOR ALLOWANCE
Claims 1 - 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of POBER et al (US 2016/0102237), of GLADKOV et al (US 2005/0069974) and of PARKER (US 2011/0240131).
POBER discloses a method to treat a well comprising introducing an aqueous based well treatment fluid into the well, the fluid comprising alkoxylated fulvic acid as a fluid loss control agent. POBER fails to teach fulvic acid that is not alkoxylated and in an amount sufficient to function as a scale inhibitor while synergistically stabilizing a diutan gelling agent at temperatures above 200oF.
GLADKOV discloses that fulvic acid can be used in the production of fertilizers, in drilling solutions, as wood dye, corrosion and scale inhibitors; but fails to discuss a method of using it as a scale inhibitor, fails to teach diutan gelling agent, fails to teach to viscosify a well treatment fluid, and fails to teach to add fulvic acid in an amount sufficient to function as a scale inhibitor that synergistically stabilizes a diutan gelling agent at temperatures above 200oF.
PARKER discloses a method to inhibit scale formation in oil field flow lines comprising introducing into the flow lines an alternating electric field and an aqueous fluid which includes a scale inhibitor selected from an extensive list of compounds, including fulvic acid. PARKER fails to teach diutan gelling agent, fails to teach to viscosify the well treatment fluid, and fails to teach to add fulvic acid in an amount sufficient to function as a scale inhibitor that synergistically stabilizes a diutan gelling agent at temperatures above 200oF.

The closest prior art of record fails to teach or render obvious the claimed method of treating a well at temperatures of above 200oF with an aqueous base fluid comprising a diutan gelling agent and fulvic acid scale inhibitor, wherein the gelling agent is added in amounts sufficient to increase the viscosity of the treatment fluid, and the fulvic acid is present in amounts sufficient to inhibit formation of scale in the well and sufficient to stabilize the gel at temperatures of above 200oF.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765